DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “Claim 11” depends on itself.  Claim 11 should depend on any precedent claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim limitation “means of an accelerated pollutant loading test” of claim 2, “means of an estimation” of claim 3, “means of data indicative of the performance of a fan” of claim 4, “means of data from a sensor” of claim 5 and “means of a multiplication” of claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (6,660,070 B2).
7.	Regarding to claim 1, Chung et al teach a method for determining a degree of utilized capacity of a filter (Abstract) arranged in an air treatment device (10) adapted to process air present in an ambient volume, wherein the air treatment device (10 in Figs. 1A & 1B) comprises a fan (11) adapted to induce an air flow drawn from ambient volume through said filter (12), the method comprising the steps of: determining a total accumulated pollutant amount in the filter (col. 1, lines 27-40); and comparing the determined total accumulated pollutant amount to a reference pollutant amount to determine said degree of utilized capacity (Figs. 2 A-C, col. 2, lines 30-55), reference pollutant amount is a pollutant amount present in said filter when said air treatment device produces a predetermined clean air flow; wherein the accumulated pollutant amount in the filter (12) is determined based on - data obtained from a sensor (13, col. 1, lines 40-45) arranged to measure a current pollutant concentration in said ambient volume and/ or pollutant concentration data indicative of a current pollutant concentration in said ambient volume (col. 1, lines 45-53); and - an estimated volume of air processed by the air treatment device (col. 1, lines 54-67), and the volume being 
8.	Regarding to claims 2 and 3, Chung et al show in Fig. 2A that the reference pollutant amount is a pollutant amount obtained by a filter (col. 1, lines 27-45), or the value indicative of the air flow through the filter (12) is obtained by a current accumulated pollutant amount in the filter (12).
9.	Regarding to claim 4, Chung et al teach the value indicative of the air flow through filter (12) is obtained by the performance of a fan (11) (see col. 1, lines 27-53).
10.	Regarding to claim 5, Chung et al teach the value indicative of the air flow through said filter (12) is obtained by a sensor (13) arranged to measure the air flow (see col. 1, lines 40-45, col. 3, lines 49-67).
11.	Regarding to claims 6 and 7, Chung et al teach the pollutant amount comprising at least one of a particle amount or a particular matter concentration in the air (col. 1, lines 30-32) but could inherently including any contaminants such as gas molecule or VOC concentration.
12.	Regarding to claim 8, Chung et al teach the estimated volume of processed air is estimated over a certain period of time by calculation of the current air flow through filter (12) and a length of period of time (col. 4, lines 5-23).
13.	Regarding to claim 9, Chung et al further teach the step of determining a remaining filter lifetime, wherein the determination of remaining life time is based on the assumption that current average pollutant concentration level remains substantially constant during the estimated remaining life time (see Fig. 3, col. 2, line 56 through col. 3, line 28).

15.	Regarding to claim 11, Chung et al teach the concentration data being collected by an external information provider and transferred to the air treatment device (10) (col. 2, lines 30-40).
16.	Regarding to claims 12 and 13, Chung et al teach an air treatment device (10) adapted to process air present in an ambient volume and further adapted to receive a filter (12), and device comprising a fan (11) adapted to induce an air flow drawn from the ambient volume through said filter (12) and a circuitry (14) wherein the circuitry(14)  is adapted to execute at least one step of a method for determining a degree of utilized capacity of a filter (Figs. 1 A & 1B, col. 2, lines 20-29).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 08, 2022